Opinion by
Oliver, C.J.
In accordance with stipulation of counsel that the
merchandise is similar in all material respects to that the subject of United, States v. Polk’s Model Craft Hobbies, Inc., et al. (47 CCPA 137, C.A.D. 746), the items marked “A,” stipulated to consist of certain hobbyists scale models of buildings, tanks, etc., were held dutiable at 17% percent under the provision in paragraph 1413, as modified by the Annecy Protocol to the General Agreement on Tariffs and Trade (T.D. 52373), supplemented by Presidential proclamation (T.D. 52462), for manufactures of paper or under said paragraph, as modified, supra, by similitude under paragraph 1559, as amended. The items marked “B,” stipulated to consist of certain hobbyists scale models of catenaries and parts thereof, etc., were held dutiable at the appropriate rate, depending upon the date of entry, under the provision in paragraph 397, as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108), for manufactures in chief value of base metal, as claimed.